Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 1 of 36

UNITED STATES Cooer |
(ordre teat Lisbuct a Ponnaylrerer.
Christo PHER Mm Meller CINILACTION LAW

V PIAINTIFE

WARDEN- GREGORY CERQUER Case No, WO —\ LO he

f). WARDEN-ED WARMBRoODT

 

 

 

MEMBERS OF PRISON Banned;

COMMISSIONER MATT QUESENBURY-CHAIR
COMMISSIONER AVE DAG MR RESEIVES
COMMISSIONER — ER\TZLELRER
QHERIEE- TODD CALTAGARONE vu ee E0EO
DISTRACT ATTORNEY TOM COPPOLO? CLERK, U.S, DISTRICT COURT

WEST, DIST. OF PENNSYLVANIA

 

WOW DUALLY & DEPENDENTS
OFFICIAL CAPACITY

N2 USC 8 \982
CINIL SUIT

 

 

Avo Now THIS I19™ DAY OF DUNE 03°.
COMES THE PETITIONER INTHE FoRM CF rRo-
SE. BRINGING BBiT UPorwd RESPONDENTS For.
MULTIPLE CONSTITUTIONAL ULOLATIONS THAT HAVE
OCCURED WHILE BEISG INCARCERATED Ih) THE
ELK COUNTY PRISOAY. SEERING DECLARATORY
AND INTUNCT WE RELIER AND PUNITIVE™
“DAMAGES.
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 2 of 36

Anndnud far boon

hia

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 3 of 36

. a
heat Arian ~

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 4 of 36

‘Kahrs ough 2G >

 

tJ

 

 

(7 Cisse. prays om: Fai plished the ifs:

 

pdtetiintrs Dhar hose wnpdinuetid. “al if 4

 

 

Hy, COA AL. ath MEL. MS ocber eve) that
hi pbnding Cdk Sita 7

 

 

GG frm weasel. Of, ts in Lacan.

 

(Wuale phir. “Wchaak Vi bbD

 

Docker NO! MT-59208-CR-00C0064-2020

 

Aor_lwtuetr the mete. sobrod Afr? Ale

 

Chihote Qounta Lp luntunadetute rr

 

BAYT und hee ‘2.

 

 

CF hititnirn. phous kor a Mwnidaputes Wht

 

Oxiltrene ELE Bunty Prgnn Qolrminatraticr?

 

ty Coaai’ oLL. GLa Comm MALEA ALLE V

 

Hit waias yu. ideo Cn hance: Ons To

 

lrdrbr tot. ehoc’” each Yariee On

 

dh tanriitutiomaL, 3 dup lamectig sonelis Will fled:

 

 

   

(2 Di hint>

 

   

04.8), 500, 000 , Le dus blapserZ OL

 

   

ttyin mM mantall df OLE 7 neg Le HLA LS

 

 

ptenclbonete LAtth ID fad pts , Jak 9 ods Aaith Abbuin
Yiliine ‘mnt lors , math, Lhe ame Ov “hates ii winks”

 

a AG Cais A Lis asain, Pb the Ach ¢ Aliant “ah

 

Fast dad Lorna) freamr Liat Word.

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 5 of 36

 

 

‘Rel Vought COnT, | DG A

   

Jhb f

 

 
 
 

 

(ott lop tit Cyapoades abe J OP,

 

Fo firtheths Ade hae. um tha Kade. :

 

 

| tdi Chg lea with Coryae lh A One

 

that ht hao Aiaclloathe) tote hitia

 

am tht ct bd Dh inia> “facia. COAL

 

 

(iia Qutrs that a:

 

which the Mate Oheiwed wn Charging tum

 

WWhile yrolating hw ( tndlitu tinal fret

 

VY): Uncmatdty dune L Asacrssn usvadlitr?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00160-RAL Document,1-2 - 06/22/20 Page 6 of 36

Cane jf Py “  dotegys # /

 

{Qtr TH route, cop wate, notice

 

“Oy Ch bbarinwe 13 Driv ie oe o4 Utne

 

Ahatey2bion 44 Doan trier. Ct CAL ates, onl t

 

 

dra District Y About Loy tho fiir of 5 ~

 

fern Chim ume, (hinged.
To Wet: CPrciey 2 aden roth atien 2

 

worn ly “Lamectimud the puberty uh)

 

( ust” Mbberd voto plunrudina

 

leplen uate oticd 07 Q Hoping WD) Jugardo

 

to ah unéidank. dati Jai.29 8080 lhe

 

hreottted wo Chumuimnal, CHa A

 

Te back :O4Ai timers Loonie of. Chane,

 

bis tei of YL wo Qn ALeyr amas th

 

pec oiling clébd Ajaul (oabdo 71 Cau

 

Optik. cate Ss tnicreltaite

 

 

hk CL, dretiye Chawab kotycla Ting

 

uniak ling bbs Lib irntig kocatyiss td tn tll

 

Dec lana thi On UmiLtoinas Gout. Ja thn than

 

 

Ly i particular rad 11) OP) prt pgso Cunlbr»rtal
bdo te bouts oy dooubatige 9

 

CH? Qhalinclo batinéyn Quant Amel G

 

haus Leae! O7 Détin2 s gy? Libtrtiy Anti Ch pruiclioe

 

 

lor Chad matty, 9 20 Lihore “nuk. rebar, f
Ean behumad parser? Urol.

os

 

QO 87RE VMI INAIIS

 

44A Fd ITB

 

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 7 of 36

po?

 

- tb, Jk. th Lint, Juscoq antag tal it Cur

 

Lund Oni tek tm ait tack. op odorman bp ih,

 

Hh? draciao Clit by hoohest Q the

 

Cmatituction Alone by Dlurta bo not. digund

 

On the Aoxtion tnnchaa’of tue bncoll Phar

 

Corel, Ka thor >» tht basse U Un whhol —

 

LOGUE AAD Ohd Notice Of thé att of

 

Uvscanuck: bse of dicicls Ao thi

 

womna £2. Crmmattad Vomel Qn? Ont Aue Thine, bea

 

fo reapnl to tl Charges i) or Otro

 

Worthy Ol ecLa Liy no pek, F am “tuk dtel

 

thebuseé. mrtice of. Lh Akogierd bt =

 

 

nim. ctu? Quel tn grotincls Olintao Jer
Ut dauct OA) ORE unt, t prooomt reaosnl

 

lly thi. prarp. ya Nii Altotuld tot k

 

aaah anh Lumet drnacaita L. Oe tha nak Aa fe a

 

putida notin Ox? rae Lngyrttrat £ of, “the.

 

 Dhuwate. untibest.. the wht ty of dante tar.

 

 

‘Nate Gude aml thi burdin f! ods bho ing
Chehn! —\W/ALWER V PATE 2s Rod Bh

 

 

: Th. [e duathaucte Onl bee pilin Ladumesate

 

balueh O Chumuinall Cmarictes Jmtocls de Ut

 

place the_Citinivenr bby the stlucak tradi tun

 

Hct Occordo Aetonoct!. tr the liqautes One

 

pat Lock Of LL Prtlsellie l

 

wh tu amicl a Ah @ hot. weictten hes

 

(obuale, Conceath

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 8 of 36

 

iD). tw (1 1or rid ding neuter ip nbn od,

 

Denucttal Ou tw Ohatrductun bitte pai plusiecal)

 

(in fnewrngnte Onk Comidtinvu Alinta; by “buh

 

VE “barge. nr Locusta, it weir to that~tue

 

Op ACLAD " phocoole Qnte 4a_ALLb ataatia 6 Myohusatiay

 

tate,

Of. Cu. Leprtey Of, aus AoW 7 Ceasers Whe.

 

byline a due nicand lor te vite ccb of Gu

 

Inclurdue’ umrnety. do” well on be torte

 

On ut ALiebtonrtiak Ag tan brik Of» Gwe tata L

 

 

Ne KOR botatod bus * Cau eee A RDO LLY
thet Mavuartier be Ao oad. U

 

“Thin isto ot nea, Nowe. that Luthes

 

Cbcasiv bu Ahusin> of Lien ty Ahould be ~

 

yc: ty ~ Juclireol KYrians 01 that tye

 

Courtn patho. thar Lar odruonwocl Qasr dtr ators

 

Retebcl piretZ itden oourha tier vp, (VOR ANAOLS

 

bomuada ly) thet Out! proce AD @ Aboyuche

 

Pyne ost: thet Ta RID Cecotint. of, Lhe (AUS TRAE C

 

of Lhe untisoat ot: dteko tiny eb

 

Cound, aunty CLear Huck 0 mybuad of.

 

(ied bead ofS Mia Otay anothote thax 7 ut

 

ae VOL bal tycn , tel Alernat OA, Dheroth Michio

 

CnncthA... Only Aigau fica "nel. Wijshesra tent d

 

, bbirstis ace Conti title AULD

 

onmn /Viph bud ides /) Tor bate) (AQ dt TAMU WLALKy

 

whether, to reotent, ut ~rateoo (we nok

 

CHAGAS rtinels. tie Lull flaito-l yy Of Notre

 

{

pocordid a Aleson AOE tar _Q. Crbmntiol

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 9 of 36

DG

 

(baricnTto® 1 Ovi. Che ont hand dmd 1m bGlo-

 

pute. 4 Ovi the oti), Kathtr QL Morhiahbes

 

<i

 

foptle, Ulta tr7etto te. Dba letrn.ins tt oy)
rl r26 rave 0s QO G, L phy g

 

 

 

i00f-) of. Dh. Oahtitu lon. Louglede.

 

LIK net EXPEL MILLER. VTIOOoMEY 479 Add 70/

 

 

Ah Hyp Cord. ON ttn Un holding ht

 

ees: bin Lae baaral meet. rool a Ata te-

 

tof, nta Aen 3 for Li uttemnaté Atlan nino —_

 

Lip) Ya Lh Mbhats And Attiébh psettin

 

 

Ata than tai i) Chico’ (tet. Orly Le probed

 

 

   

baat uh act fairly of Cotthad vO) tar &

 

Chanusiwe ll Guat hho Dubaet: te Arts Ont)

 

LMASEA NlQnd bo Lon netic. bi thiducs

 

fait fewiltinrds2 bak ch Lvidinet of Aud

 

Un Crp o Puan Poa ALCON

 

hopootitenus Qawl Cortain bs, bbe Agnnt. tui

 

md apply in the. Arson? betting Bick phen

 

the uloe” maker Auch Od biinig, ei G mattir

 

 

mth Morar lwtuch mau boChabbimaed on
popoal, Nos Cos Ch

  

 

 

lb Odmumdtra ture

 

Vac bocoune tho Lumdomortal. nop juste of, 2

 

CLs ArmCeyh Of, Low in thp Op s00 Humteg ts

 

be Doar ( GolBeeecev ey 297 Us _Osy

 

\omb. pudbidititiy Niet. DEANGLN nubs? Joe Luclieal)

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 10 of 36

pos

 

(win Ale hte, blese an with Supptiod. tumbsion—

 

 

 

 

Vatin, 2Qmal Owes - oe at
CO) mut Asda Bum th 2 Hyldle

 

that the Wun, DS. AMIE, Of Aaibannedicdal

 

Ca titutinvace £ Jugiht: Abputd bar Lot witthun

 

tho Lin thio tia ols “Ouchi Ox) Cn buen

 

Quthorehior

 

rr htoith 2 Odor ans Faw prssrcleg ba

 

yuokid, Ono daaviid thi Jug. ht: of, QLC0A/.

 

 

tiy coun! jie i Apbitary* Oe. rad lati

 
 

 

‘ntund otal his of nahl. Ul hor the Cpbrts

 

ype by Qdmumstratint Vnosins tl the.

 

atiand. wher thy Cbbip ade. the liad worl om

 

 

b oaaumoble phir phackicea “Thea VY) thf Control!
Lin phaser ? jee the wndtoturtc Odjnnstrotuid

 

duachp tery pu toa te festa trauucl pbrborurel

 

Lo tak ‘dun.icthy With Peedi. THE DN@ASTIT—

 

DTION OF PRISON LIZE - VA L. REV.

 

The hy dutusim a lo _baihathoo Gm wmanete

 

Ahotdo be Oboe te Conny geesrcts hun Q6CuaLAA

 

hold. not bt Lift ty Hee tinchuked and umbstes—

 

nhbe dacretur of, Hu unceasing bana. “The

 

Lab t ob kina Loy Huot ult yy that the

 

clint. of. vistoit Kua. puna £. buy the _unanate

 

OQ Gamat: up OC LLADD. iD great. amd that ovby

 

dsninn Odum dda Td ass OL Dnata) ts

 

tld thy naceas ity fs Apcrwer) iw bach? Cash

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 11 of 36

EF COHEN THE LEGAL CHALLENGE To
lOASS b. ; on
ADS ISo-

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 12 of 36

pal

 

MEd LIS SUPRA, The. Lanne OhemeraceL Op bran

 

to mmmatey 0) will \WOLEE YM RONVELL YE

 

US 531,

 

“Tough the Cratitutum ota not uuarlan tig.

 

anud trad Chodts hor hatisfactrrss bhai

 

fohle wr _phaaerr anal thowsth thi’dul process

 

Oe ran. doen Not Aap lire Q "Nbahima ba Athy

 

 

concouinble. cose Of, guvehmameot” lmprtortamt

of phimte Untorso® iho. Atate Created dunht

 

Me qood tint dnd De OGatsag ed that ub

 

 

os

At phume tiny WQ4 Q dant tear Qutb diyl fer

IMA TOR miblonduct prsaumsrs imtrsht- Hine tn

 

OD Auf) eicion tly Lmnbhacod nnttta the 1Y™

 

{una mbm . Lbirtiy” in dntithe hin tp Thoad.

 

untman PLocncliLh YD Opphap iat linn Lh Che

 

Cy tii stances amd Awfluoct buy the Olt phecoal)

 

WC Oauee tb moure Chat’ tri state Choated

 

Aiodk Wao tot Qrhithancls, Ob hereatia

 

UC TOMST (TUTORIAL LAW 3 7

 

 

bot Runa. of, [L9htanes Y LLG tipo at dent

 

Astin Q ‘IDLY [1 nce Lifohuved Of, tun

 

Lchont, dtr shin the Abirty lntirgate 12.0

 

tbr Choatinn of» the stele 147" AMENNMENT

 

MoORRISSEY V Bree YHA Fad Isa

 

Dipuuetind wa Aanetor Qudchearyed for MATOR

 

wrconduct..“Tns Dhumtks Untiroat Shon roa

 

Yh Ond 1 iD Atif jlesbact bey tmbhacid. tuttup:

 

 

 

tg 14 CA MIENSMEXT. LBint te” dmiitte tum tb

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 13 of 36

pg 8

 

HAL. MUAUMULAE) Porclalld tn Opphophiale unl bk,

 

the Cheam Ati C62 amd Juguurod bug the Dut

 

Pratean C & j

 

Light tn not Ohbitarhey Vhhreogattd

 

A MAT Lock vl FOUN Sont 99.2 F.Supp (lS:

 

 

| WL tho Wes O AUD LD hhh WD Upuol las

 

PhetUed La ben tulionr thé tute LZ “ALL, “Uy

 

N Matutors Cuntuv Y, Lh _Atate The Laced ater

 

Of, Ouse pknca WY phatuclurn of the tndurdicnl

 

Utomo Ardoithids Achy of, qoatrrvatad The

 

Le mdi, of, qultin os Athinti/ Modoc duck

 

became Outicol? anid Che Noun ep uuniontade

 

of, Dhocidural Aus pracias Oya prophet te. Lor the

 

Corner LATE MLOAD mua be obonnecl

 

CAGMON Vo SCARPELT AUS

 

 

Full Comune tun Aust OL Diver to Hu Causk

 

jor Lhe QOWrAaL Uthat, the Abthing Qnwol Cll

 

4 in Which it: occusscl, tha mad accounk~

 

Ai hity Qn the Cwrroctimal Oroatrnout. goals,

 

0 Udtl ao Lhe drscturr that Cscgali bed.

 

moo dures url he taken Onley ak. Auch tinisd

 

bal To Auch CLL at OD Oho “UCLA Ady Ln toguble le,

 

md Conbol a Mana bihauurr ucts “ ctepita hide :

 

Lumut dnd wth nid pronedorsd Copphulrivileg

 

or tn the natint Of ro tolie tm or Abrengo”

 

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 14 of 36

pot

 

St Hines OL LYRA NUN AnRUaAY Ahanidanrd,

 

nambby thal a diypruvatirrr Lathe bnttusn the —

 

pyr AV pr mat D di f t wate’ of br herti, Onb, Lj

 

U/. it (rpalrs.t Q toy AUCOLM anh! Atgn: LE ant

 

 

ie Oy tie. Jomate. iw wilatisr to thé
Dudumabas inerdimta of arian bike.

 

Mayor. tg POMC olyectise Romo bes te noel the

 

Cath utuias Dut Procers Chaos bo KipetecL

 

Wmnadtin w60Last lbgiriediswd os Lresdaw

 

that. QhL Linwrtanit ‘not Comparexteelry

 

vanspaudscant AA An dead the stn

 

tl! rot Choate pracectirte bby Ahetoctod

 

Liste imtoroat. ustWAL only Punts metts

 

 

 

Art af MRL.
(over the Dean Chore Abb. Abureral lanyoorLen
hin) im br 00% bt in

 

duainr Cyatent to Coniter> Chk Qhovtater? of

 

tote Law. Vat Lact tat a [isdebe Ayikiueltz 3

 

Om comatia Y/rondlnrr td. a hed Abiack. Lin th

 

Moab rkibia that Chin the. Quthieatti £4.

 

hae p Upp sa KUyxtihk Lb Langa the. bgt rQint

 

LLo4AL, Other. tuma2 btuna Diet, Mak Ce

 

2k, evel Li habe: 08. thal played

 

QW (ang Lani t pobtb Oe Lut LAL of \ Lhe

 

immnnts. Hew: #8—R US 7D2, S CFeEGO

 

Ut suoorats , OUR, Clungo Aline opeuade

 

that thé “attr ()_Mort Dehobe, bf. © puma

 

 

 

 

te ljtuch Msurclal lun i protectin: wa (dutericallla,
Case 1:20-cv-00160-RAL Document 1-2. Filed 06/22/20 Page 15 of 36

bg /0

 

L ayyahicl Qn LbAL tlie wwranatlg

 

Duro dt Al fae LLL? bullpen oblin Lungle

 

lout an _¢ (tinal. Qnd COnvVaeLiterr Q Ayshivatiain

 

Lae elie LN UTI Or ir) AN ATO. Od

 

particu bors J acta HELMIS Vo HEWITT NOSIS [0d

 

Cammerv Palmig iano HAS US 309

 

Un the _Néwitr V HELMS 459 US Heo

 

the Commuarrubolt te ae Gard bbyoncf Amp he

 

Mractalinats GUidibiirin . Ut naa “asa Lamguuags

 

Of, Qn Lumut lado tabahuy ramdatorey C

 

wiathing Cbxtom @racodures habs” url"

 

os mut be Dingolotyed Thi gttituvtr? Angus

 

witt) Conlotratte bokeh that tox. terme

 

Nttok bi rood ira bight. of, the Lack thot

 

the OlLeLaLénn wihothens” to Cot Lae an imme

 

ib Odmurnatrotie guotrntiosca YU Large;

 

predectrerr€ And thins for... that. £0 Not

 

0 beg the Note nuodit te Owete bWhuldig

 

Ag uulrerniaed Put. om balance WIR ONL J

 

 

AbKiwaecdeal that the Juaptodid UibL A Lu pbiorte
Wand QLirtecs Lamiphlingye LY) Comic Sf UMEH

 

LQ Luthineg + Apiscls Dried Alb pat Olomant)

 

2 Voncblaurn that the Atak hin Craatid

 

h Drylictod A Aontey inthasat

 

Het) Ty LEMS ASI DS Hod

 

 

 

 

 

 
7 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 16 of 36

. - 7 , 7 f#. ut : .
foyglion Tae Ls AVewit if Alebret aks poll

 

 

Thin COAL GA uf pLllinints, db Ohgeeontint

 

Ohi. NAb, idvastyran b spe) Cuttel!, statis

 

ELK. (anitey Cioran CF: ote Hay WALLA

 

 

Dy CO th ga Akionall QANuws

 

 

 

Cmdlanasd OVALE) Veo EX(8é

   

 

Kp [7 a
C/

 

Wharton of kubin,
LC

 

ECF hah urugtuntatid o Dutyoliiarss

 

Prececkuns Uh a Cumblattak with of

 

Dyyilicn bbe Luge k KLGALLYN ania, TI

 

 

) twa Linahts ' noch,

 

 

higulate Jthg bt Moura of cnonatih

 

fd das bs Ahuureale OLliKxtia le. pretoctin

 

 

Ls Minto a oulatium, do 2 Lull

 

Ve acini, Uli un bl LL vrnygshoan -

 

mtd tin QO Loi’ amd Cxistiat rants.

 

Our Atas/. LAL d woot QLE yriotétimin oF

 

FCP Retin Qn Ctl Rite baticn£» cL) tree

 

wurtatZ Q duh, Q LL Akt pide, thd Po poxt

 

bg jiled. agamat. Goll.

 

 

EC? Ru kor OV, Re Lt {abut a NOs. bbb

 

Chadathtot (uib Lares (3) As plate Claas

 

(Vasn’r and 7 vivletinio Ort Cunrida ted

 

te bt Nasoy Mirkateme and MEST by

 

Aveidocl Ahrouad, 7A af A Otel Obert Akagi aL

 

 

 

Paoard Pltartina,% F
l|

Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 17 of 36

anvils

 

Cha x Au Vwtotisna _

 

Ke ule tt: BY, Ai Loan ling LL Ct partir “Wy

 

QALY fibers mua (nudes OF Alumvitanes

 

pt Ke. Lé ce OMA UNL Ajberficl.

 

 

 

 

 

= “ana X, Chikgual Ltt) £ felprsy And +4
ALLAN A tohdbee.
oy 7
b. Dsacegs Lita wae J 4 Baar Pla abusas

 

 

Thh lineage beinctieg dhithiae Aonkch

  

 

 

rf : 2 , Meakir LG
| he Bown wth li thi Locty Concent

 

ahh abhepetian co mod Ogi sat ane,

 

 

leualuath Lt Liutdince Ya tratitl) USE LALID

md Ohdint OO itor tite?)

 

 

COL wy that the Mictiomunt Te

 

Powel wt lh War the hatla Corthrmunuy Obl

 

ONMiegtinve mod vakouxk tometto® L

 

on! langbhicil phen £ 2.

 

 

“Th he Quneviols YWOLLA Alearimnn Boanrel unll be

 

nual Lyp of, the Lampoon l Ob hem , UL

 

0A Which soe tnuvolutcl on the abbeatal

 

toatimn, Tht Board wth Cnnact &A:

 

DP touti Waordm | Correctumva Cotumaal bas

 

Probaetunr tals fn

 

‘ Maik [ot ge tint. (“ WY octane h NM, hicor) |

 

 

 
awd

Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 18 of 36

3

 

rT)

Vs

 

Dideud Liman, Actimw .

 

Awe Dance Liu Panna mary, At UB

 

wert tian, Take oe “of. the [ob bitrvire

 

Oct arlen hoaninag the hc Cela Of bie Coal,

 

 

ey or Ths Caan to the Dustruct £borieb

 

 

por fs Lise ou Abana. CHORAY)

 

 

Dir barat t. of, whathir, thie punah -

 

nut mount top Y Abirrateorn op, Auber tz,

 

ndipbouelims.of. late Days Mera the

 

UrLuawd OWN Olratiga bint he ut faa Aouth ee,

 

Cabin the Quthiouti 3 Of J drew? oh ted ho

 

 

a Unis) this hunvel Lod" ‘lure bain €

 

The CA AiLinihg Dh lick. OF Cokin 2s), cll

 

Cohima 01 bemnits He authorutica doth. insabes

 

Pout ti np Lad Lhe J MARG tak, othtr thyme

 

‘bum puck that. thé matt. W poke

 

to halk Galany ot An lenpurrtamd vars on thy

 

tit Of, Cho! Oren tt HEU TT Vv HECK S 4S

 

U TY apohkemel rnd INSTA npnt bp Hew Tr {e

 

duacoureote thir cbamatole de elernent thot

 

Vlatuo ants onod Cubntiara of “b btrtin”

 

On Uthsate by A Naurtaue Albus, Coley AL. NOCH Ybalini

 

OF Cmibthdinon dtindard bead docs ithe om

 

Cw rhachinrwe? i pun pom .

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 19 of 36

pg lt

 

Tak Taal Dhaioa ofs Cobrrad chachitern

 

mbar thet cowds Cam ust tana kind of,

 

fouchotime that can hate thom Lahn Huy

 

Cmaerd te brad nuda be Catgores of ~

 

dude? Juathamito, to Ayako, thao Rudo

 

ofs Jubstravato that wr Glad tb Oho ord

 

Lekob te CODL or Condtititio. ic lbey Hilin take wa

 

procol une C arMact nid. [ran these. thet

 

pido Dueoby. mt _A touth time to aly

 

Crean appthy thé miciche. Cottoors

 

Manda. timd HOFTDA arena f2 A che finn

 

 

Ogun of, Oaphie ties: j uct e”

 

 

Ome antetumtD lo @ Glircous “Dia |

 

Ig luni, Dkocod ible C0. Dhetittionno

 

ONoLPE V WIC DONNEM 4/8 US 94

 

 

Te. pulituonor, aubrd that. elu cubs

 

[pk place undo LDircal

 

Ome peo Cohimn Of tut Us Alisehe are fda A

 

hoution Auf icebartisy thu bautring Fe

 

Hae hep rare te wil A bhp. apemel tinctin ~

 

OAL pieiiay a bib, eID.

 

MITEKL UUONES YaIS OS YHA

 

Slot it dwrnaund te bt Crue that

 

PRL). Oo ka 2 bes (bk b& accordod

 

‘atituell. tar Che Qdeoumidtratigyt Of, hia

 

ahah ane QrssarrtAh Lk t othihs otlttr,

 

pido k haus. the Supht ln idbetisry

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 20 of 36

Mm ss
v7

 

thie. Quitnaiex Buk Aor oo Rath cal of,

 

etter tA L ut LCL Ccluaen QLLIM “ots >

 

 

0p ir ond te the Coury Ao plik pods Cf.
Db ohonn tins that Campi latact. Ss

 

QTOHMSA VAVER? 39S US

 

CONST 1 TUT (ONAL AMEO DMIEATS 1-8- 4

 

The isthe Court hold thed “Qrewteth

 

born” imcebidet @ (ride le. mich oon. Wi.

 

fusion Adactoncd. bus holornal o/s the clidtupd-

 

moatwi Otten te tit AWult Aithauta. Luk.

 

oF ae tah th ot Of, CLECLLATL LL! batid Lo nauddjo,

 

Lo Katusy Cink thao snk ox More Ahan "0

 

Oley (tlhe ute, Cann f-tindansatl. Lis thee:

 

Atl iuatandark CONITDR » OF 7 Angunpetee and

 

Lohtiha d tb Lhe “Dut reel! Abort ey

 

Onan taal pits) ORs tity: 7. 3ADBESu Ao LOS

 

 

we hohhimg QA Chak tn olga aA Onlin atin

 

of Qube. Ce pain Of, Obie PLLCEIS OUSLCLING t

 

J hua hati Linas Noahra UA) Cugauat

 

Onratitutimal Ati Wakao oA WOLEE Ve

 

MEDONELL “VIB US 94 CU us (np iets

 

Dchnwurlednina Hat a proticiahte Lb,

 

imbroat wah Oar

 

ULL think. thet Y, the Mate, Con

 

accomalwh i) purpodd at ah ved by

 

of Abruine Aen bathe. Of uo protic

 

 

 

 

La £04. Manel botarts Ls tthe. ON. fp Qduniteation
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 21 of 36

PS lo

 

 

o1ul_anacuac [A mbkated.. id linden Gr)

 

Hue Dtate Dd nunimel, vig Alona te ba Ro

 

hooam Why “he Atcwimr Ahold net bt tail

 

 

lutth qapatot. Oddachle, Carte

 

 

Dut. ue poculte Pay stagen bath. of 5 tits

 

 

 

Ih Dinnact ip thc

 

 

do nat Conn. to binhé ee! Of ID ‘Ha hora

 

NOs: Cis would. bo umnlibuy roalréctiit

 

dite yoerurne. that Auch hacks bo day Cheeaadl

 

Lyin emarotrne tun in Oo mutch Ab tht

 

Una prod voluebls. Nf, Oremraddr 4

 

With J LUMO QUID fo the. cd ont im Gplided lla

 

Qk rae Odds Arion ol deer l¥ ym

 

Lai awing” pbmaltizva to orttieaico. Or» tetrad

 

QoS bo AD Ala Ltintg hotter Wh im lo

 

O Lay Aansnara Oly Vhakaene wm Wad fe hak

 

anh musak bb QO. lWretton Ys

 

Lhe lack Jimdirs ao te the aliseipabina)

 

ttt ANB US SCT ag7F NOLFEV MC fonxey/

 

 

se en paasars cap Wb. Hause Oe

 

 

 
 

kby Ab black:

 

bt tieon Lhe ‘an toh sata od. Tes DU nach cad

 

 

the. nboda of Ae inbtithtens, 1/2 OS Scrayea

 

 

 
Case 1:20-cv-00160-RAL ‘Document 1-2 Filed 06/22/20 Page 22 of 36

not

 

OAuamn Tic Linthy AesCOD OL MED) weitt”

 

! oe het bo bes lithas GY) ante Oubotioir Of,

 

lack the dooam his a fact! Draniauniicy

 

fs

hat oad OLcmnyie.. Laroactal there (644

 

Augrukicoait Astintial Le Qhuat of. Eo

 

Altes bates plrcaaa hon ope As who

 

po dkbhontes Ob turacted buy Olbdmd musturatod

 

bur Mabie Vomluctliereaa ~artisl onan’

 

Arte decod OY Abe fous iS or Alt Q Qludlecl

 

 

fs Aut
Pa

 

 

JU Lh Oey Lhe oun alli Jina voren.

 

 

“To. CMbow phusinn odlrucnalrctors fp

 

CDitumuwrc: Chyn OUM Avdiceso Nu las Onl

 

Leanucbotva web no Degas. by Us urnety

 

Cpbabtivtiinwl Suakb and Eb Qdunlreton

 

tis ert died Onis yet Of Oto Aut breticns

 

Lip baiouss Cynduct am] Ot. Lopt Wd cintsrtl 9g.

 

 

Th Asfertont’ Ouesh hah Apught anu

 

DN houetéd hun debt Orwocnes “and ohusuencl

 

Onin fa Onc Lie “hghty ora prurba ile o/s 5

 

7 Oclrnit bine: OA

 

 

Eby urs the Cots ¢-.07, nrittal~ youre
nal proved 7 beam ophlucctiing

 

A Ona bude.

 

 

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 23 of 36

4

COVISTIT U TIOP VIC (AGS BIA

Lass) 27)

 
Case 1:20-cv-00160-RAL Document 1-2 - Filed 06/22/20 Page 24 of 36

 
Case 1:20-cv-00160-RAL Document 1-2. Filed 06/22/20 Page 25 of 36

GRAY UV. CREAMER. WoS Fld 179

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 26 of 36

Doc

 

Fashouing of, Es ut DkoCLad Lomb

 

K pot CAL LLL 2 BOQKIR ED ppb ADS keuix WF

 

i, QY? “Apphennin Te. “babandé. OL whdwliRigc ag

 

Cama adbasiiiz thé. abatine blepdilo SAN

 

the Chrettig Onalevicltie t. Qu tate.

 

bubssd rained

 

 

“hk Negihim (burt doaonad that Cu

 

bytynt. to “Caltich dkocedlirel Lith fDhutrleas

 

mut bt Of bbrclol Cb RULE

 

Yoonr_lomthiKy fhe depunts md bhoat wn

 

purotillong that Lpso Out weigh ths

 

OU Laatol ntbpgak wr Lum nA IA

 

On 4judicatiar? HAHN Y BURKE 30 F.ad¥/00

 

IAC 303 9 YS, Cr, 91018

 

 

“Tha balamcuney tab Concludes Hhat Ce.

 

Ditto sD Las 24, Aitetlinrr Outubtighiad thé

 

hddlod Slate burden o/, providing a” ducpbl-

 

yee aura, phtor. ty hofporring thecas

 

A HAG Dualrtet Atlovnwy Ae Aclurig 6, Lermnall

 

Phargei.

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 27 of 36

He

-”

/

i

OWT:

Th

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 28 of 36

py

 

 

or, © pauiatch Ut Lomductid uur Ager.

 

Wwdiuel hearing Snmazte/ cLohonclext. Jeg ured

 

to atomd 103 foot Ours

 

Vv Abt hianinod O46 Crdlucted Ith OQ

 

Cwrhoctinis jergbant- wtthvin 2Et. OAD Un 1

 

WT Urbs Mn hip bang WNOhe you AML

 

Plusduco Lhg C;

 

Vaud thé ee Lita i Commer micete And Take
ty Tht Court Me Auegertod ser

 

Wantadien Lh Cotut#* Luarkh (Corrib h a. ATALLI

 

dich Gm Lb dontitr ptm e volume.

 

Anum Ond Abbr bint:

 

 

Alun privilige —
Vil. On 4Y-h8-30O Opti tion ) had prs binducbs
hithiun LbToinina tt » Cah Nmbth,

 

M759 2038 -CK 0000 lo ~Jb20 Chahase

 

Lor iment, Chak abLigodl, yp _OtCuA be Litthun

 

VAC Lanl hocrhite,

 

we VY Ding’. Aaucl hoahwiug thu ithe multijabe

 

ndtnmcon Whine patti doteurecl Lo byes

 

WNtH OPTED MAL A: Wi conte, Cn abu EGA ANTE

 

Wl unee ik unce tha lk Le), Nt Orrin te

 

 

 

Vait Gsé_ dplihedk “ foaut Hot OL $y biima

 

 

 

adi Api Awol “dal! rie tual
hnd war Lorerd Lo Adlak

  

 

\deoeanit Wn ttase in hamn OY OTe tbvatbe

 

Chnumtétena beth Leste be,

 

 

 

 
T]
| Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 29 of 36

 

Thuc singia wt 7 lafluas HM Gn ach |

 

        

  

Nedra W202 bv nile Lob. Tie, wo

 

 

 

j atc Cm bet. of intya bt Gnd ha
: Oo" Ambient Lose bets
x. bail, a Apne cls bad Go Aha! UE Lb lake

 

a nbiang ee We Md too iF Mid.

 

Dnsaible oc” Cre ah, fo_tshese to video

 

 

 

(hu Olbnitng Amothbrs Qagck Gh Myon diag
ta OF
J

 

(LYilumnb. rh fs browoht. ayo thé

 

 

WALA of, the dernel of, Motes bias
wiring Ql pelitenrt 3: Dod roduttan ~

 

 

hooray’ of Lara! Caso EXIBIT 1S 299

 

(B Up ag: i buna AY.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 30 of 36

_, /, /odlayit. of” LG rabhl uuuar ei!

 

TRL pbtituimss Otters thaton_A,

 

3020, While uncarethatul Ot thé PSC wats

 

Crum ddueng a Go ay wmttnte. phtebr ~

 

win To oyprre? om Aart 2G don. Orlitant,

 

UID tp hin to thé umtahee booking hoor)

 

LU DAL Ufasn? he wah mads Quart! buy Way

 

informal Oh tga, Antal: that Vt hod bor

 

A hakged WNHth) Ckiimth (SEE EXiBIT* / }

 

Untiddink date San.Aat: DORO. T20 Olt)

 

OLtty, DbinG., ntiercthedid , unde Re. dati LAN,

 

D1 3020 YW Lital of 7/ (Ausnity one) clays

 

 
 

m Ltel had Qaida ba MAL.

 

Le Wao uy: Chant Littl, (ot ID

 

ep. neve infrared that this wut

 

(Uh dopartont( CAL tipabh Lith

 

tice. nothin £, oumall o Ln puma. Th.

 

 

HILL) fb Anacy liao dipaore (jbed Hit

 

 

 

hpakinn 0» Len 2. st a achanet

 

 

 

ileal aato Ay natuss. and mitigating

 

otter that Combis

 

 

 

 

 

( 4Etipilh Quek lag —— 4 ie
incidunt bing rtltrrid to the ft

 

Hornsey 4 O? Aebinsep oA, Abranal Chao ey

 

 

 

 
Case 1:20-cv-00160-RAL Document 1-2. Filed 06/22/20 Page 31 of 36

par

 

The (Le Diliiaath hiautatoa to Nbcoruk

 

Q Qrtewonce.Ltthiing 0b thn hte Anouba

 

 

LP recored Ua, Adeyalinabay hedruemnc

 

 

 

 

would LZ Layguuned Q. arbor waren hogort

 

bbing Lited, On hbakina hiume, hob bu a

 

Ao nme Un pULALA Fy rhutrial amel’omls,

 

Of Lh hahiine ths (pda Ys Cake Coudd it

Oo

 

bb! Libero ty Dbb truck. Horna 4 a

 

Un TLisy) of, Ott way Vitixonintcl

 

Tt dtaust Lor bSmaet. 100 oral

 

donusd (SEE Exar ¢ Fa)

 

 

Olan ov thadt Only oAtrs Divirat

 

 

Aly of onking Od he Lunalley dechink
S Sriabtmne& Yan - LIAL. 7

 

Wf90a0( SEEYEMIAIT# A \ Aun’ FF

 

05°020 [ SEEEXIBIT PY Shy orice

 

(p-020 (See Exubits-) des) OLL Us.

 

Uin.Q kote oma (lfdunclibig Leases )

 

 

(Bihar applatid they. Ful of.

 

OMUOMNCY) hansour ww ti the. bb vorclaks The

 

 

(axiom Seba ali tro domo oll 3

 

 

 

bym_Q._ dats, pp obi kusctabe anndss OY

 

he onusd oLb Crt wlrw/the Dank (dds.

 

 

 
Case 1:20-cv-00160-RAL . Document 1-2 Filed 06/22/20 Page 32 of 36

pa?

 

Lin tho Uy witha. not. etsy Wht Upret.

 

iphate iddiita hebatrd to’ onk madint.

 

TRE warden Not pen adds tuaing Llae

 

Unsoke Cmddini.c. LNiadinwe Anitiin RL

 

Jacbitin (SEE Eup rH) v

 

(/

 

“The pilitnutsd QHEASA he Ante dil and

 

dy. hausted hin rile, throuals the vynatt,

 

Grsiuanes pdeurcoclish.&- (SEE ExT t#/Z )

 

 

Dn wll ay Disegaliinars, Aaprta LU zucedirs

 

SEE. Ex. 1T #78)

 

 

“Tle

 

   

[prs Thee the Sanat f of. Winols pitied

 

 

Onl. Or a itypliiiig hahaa tualotiaita Les

 

 

 

Oi watt nal | "each. of 5 / Rad. Duoretn

 

Of. the Lntod Chitty, Coxidtitiniun l AnUItl-

 

hited EA /Y alin roletine the Cola

 

 

(dvstociiin Cas itheh the GI" 4mtndiowid
VoLover. tn mcidud. Nao obse bormne.

 

_part.of the poltumeh) Obrandmbyt immuaLe

 

Sw nobitd foe rave tt fale Dpto ( SEE EXIB IT

 

ie / 5, \ And “ ELRLO olay ULabrr. UnLisanaliniuak

 

yas ace EXIB/T H#):/) Np re hk ben lo

 

ladvernanal ppoceoy or )) pbreensittehed

 

| Ly Lithic tio. OL mmotuncl, o% ouiilt. bob od

 

upon yactiuak fend: ord bY Madey oA, acusthachly

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 33 of 36

 

 

 

hung (ota of Cau h Ugoltcle
g. YD
(‘Baus Tater © ot

 

fq Duin

 

 

Tht putitiire th» Ahh that: Aus

 

 

the ie Liab bipsrts/2 DLL. Oy hae sehr
A.

 

 

 

{aback O bau ty the lated ites

 

Co a1" "Ammon beh

 

 

lUaralan TT: J Pps biioacl. pple f

 

Mpaesey SEE EXIBIT™ FUG, poh 8)" Dad thet

 

Legal phirtadt Lbom Ltal2 0. MLA

 

phndithe %, Chin. (echt tin Lng rcoetlick:

 

tal a

mou) haveYbeon rasuid 1... dometusiva and

 

0 Ah Abidibe lites Of. Choma l Chak bing

 

Vahiaates enh Aig prita, mn (ohama

 

 

be Sal C/ 1 Dnotocture, Jamel. vidupediats " Meg"
Gn ithmal Jometinw-

 

[NorLoves haus’ hovd bbom died ~

 

Lp Compalitily imeiraletont nth Lt Usa

 

 

policy Ad bucl Ltathe SEE Ee * Io, 4s Ox
races k Watheg ALAA OD

 

 

Tbh lh arian J LhewutAaL INE. mak bt

 

lomnakin wee te prism purliiy and. hercocbiere

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 34 of 36

Gs

 

as

 

(b QNTBUMAL Ge, Lonsrerhthhe Ler. Ale
latte, (four witha tot LAdlied anu dart leas

 

bkcouae ct hihict barsrotih, Oe 4 Brat
UML ALU.

 

To Chhows Adinindtratisr (Ca bo

 

Chhsclea AMAL Chins Gary Anlicg AQ Austly

 

 

Cone b pe tat hie, Y

 

ab bhai 1g Cat Vem Bb Ch. butch

 

Atorntey Loy XK brire. e Abrsniib Chikdgha

 

 

Uy. Cental, lt 009 HK Chee pshenieany
Qoetienss SEE ERAT” FFE S/S

 

UL ee ApLsgect lo Mote Pb bhatt,

 

Ot. L MAALL AAA MLL (9 betimet 4 Ai

 

.—

 

Voir RAL LHL Litt al J 3) Quct a Memauitdey
thine lihihh Wnetd ULnaaasate bobabey “he

 

COnpidised o (bast Maya Vhtbatedr

 

S

Lube TE SA Ser Exar Yo

 

 

/ V7o46 ce ALAt IN) QRAAL Jon

 

Mohn LT Aha Ure Posilisr2 Or? Gslianice -

 

 

Wan fot imyoked gl 1. a 7-8-7 becauas

 

patitintr? dud mt vwlatt ov attempt tb

 

vintate Qny Crurinis ltthy Hus paukity ob

 

podatinu, th twas fyacebsti Or Qin, “gach dmployee

 

iy Atay mun”

 

 

 

 
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 35 of 36

 

29 @

wy _ : .
atihionirs Dk QULth. that he has _blon

 

Charged wth a Chyme and war riearcoratic

 

mr ELS Qunta Chuang on ate of rrciatat

 

an. 29 2026 EXIBIT ! pg g

Le

 

 

 

(Drsairr lartle SEE EXIBIT. Ko

 

Thi Qihbged trcrdont ottirnretl on Sea)

 

29 8020 Lust "Ad Wha OA ADK. Aslittinih ) ba

 

takin fs A Lmtitt piroteh Ofte, Verig

 

Yo Commit MMe dS LUO Adu ahion).§ YY

 

V rrecterale ObK Atths Kanes Nebabere fs

 

bar tite ti vretdint B Sob 7 =

 

Mk fotboustrrve; MORAL. abs Chi

 

Auactased bxth both bt. Kosdim =

 

WJoktlers. Et wan ALucdtd that tht Cast.

 

bt Aiponr tal ti the Ouituct Athontey Aas Abbr

 

is és Garnet Chithit

 

S75 ph tthe “Wad Only mode Quirk o>

 

Charges Lome 7! Abitn.tey Out Hewes Lotw_t by

 

bieay of, Uaporanua Uk tignrdnsnd-

 

 

Ms vo Gradua Qppeel, See Exp

 

 

LIME 19-19." slater prom Ward “The fbusg

 

Of, Cremurial Charges hao nothing to ao”

 

stethin,» 0F not ‘You. dtr. sted a

 

nuacodluct. “THK too wo faetuntle UnteprgeN.

 

Abr. prism Dbrtitey, , NL

 

 

 

 

wad antl Ht. atid A Ldn Const beors
Case 1:20-cv-00160-RAL Document 1-2 Filed 06/22/20 Page 36 of 36

LL

 

pal
Violation a Bian J "Toda

 

 

ig dull Qddittnook. Lr

 

Licthdeug? rw Original. GO Claes Aintines.

 

Yr usr preter, Abctiving Lhe. beth ta Lr

 

uctioss that Could. hy trpwasd

 

2. Liha A. Comaitiona lotthy Chef aekelis.

 

6 “het tntr.) GIA Wt made. mitlicok.

 

Oltjat Qin Chbrictisnal Atop), OLSGAL,

 

he kro wo peed of manta lk, Cort. tle ache

 

Was teham Ana ~petiltgreer2 wound Lg?

 

 

hhc hie Whit the ar? tunme-m
QUNthg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
